 AMERICAN FEDERATION OF TELEVISION AND RADIO ARTISTSAmerican Federation of Television and Radio Artists,AFL.-CIOandWBEN, Inc. Case 3-CB-2018January 14, 1974DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY,AND PENELLOOn September 26, 1973, Administrative Law JudgeLeonard M. Wagman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, American Federa-tion of Television and Radio Artists,AFL-CIO,Buffalo,New York,itsofficers,agents,and repre-sentatives,shall take the action set forth in the saidrecommended Order.iRespondent contends thattheAdministrative Law Judge's findingsand recommended Order exceed the allegations of the complaint in thatthey applyto all employeescovered bythe collective-bargaining agreementbetween Respondent and the Employer, whereas par Vill of the complaintherein refers to Respondent requiring "part-time and/or temporaryemployees'covered by the aforementioned contract to pay an initiation feewhich is excessive and discriminatoryWe do not agree.Respondent has asingle initiation fee that is applicable to all employees covered by theagreement referred to above,irrespective of whether they are full-time, part-time, or temporary employees It is clear that Respondent increased that feefrom $100 to$250forallmembers, not just those employed on a part-timebasis, in order to restrainthe Employerfrom hiring part-time employeesand to discourage nonmembers of Respondent from seeking part-timeemployment with the Employer, thereby violating Sec 8(b)(5) and (1)(A) ofthe Act Consequently,there can be no question that the underlying basis ofthe unfair labor practices alleged in the complaint, though martfullydrafted,was Respondent'saction increasing its initiation fee for allmembers Since Respondent has but one initiation fee and it was excessivelyincreased for a discriminatory purpose,itis appropriate that our Orderapply to all affected employees of the Employer because had Respondentnot been seeking to accomplish an unlawful object, none of these employeeswould have been required to pay the increased initiation fee In addition,counsel for the General Counsel amended the complaint at the start of thehearing in this proceeding to add an allegation that Respondent's initiationfee increase violated Sec 8(b)(IXA) of the Act by restraining and coercing"employees in general,"which should have made Respondent aware thatthe unfair labor practices it was alleged to have committed were not limitedto part-time employeesDECISIONSTATEMENT OF THE CASE377LEONARD M. WAGMAN, Administrative Law Judge: Thiscase was heard at Buffalo,New York, on June 12, 1973,based upon a charge filed January 23, 1973, and acomplaint issued on May 2, 1973, alleging that Respon-dent,American Federation of Television and RadioArtists, AFL-CIO, referred to herein as AFTRA, violatedSection 8(b)(5) of the Act by requiring WBEN, Inc.'s part-time and temporary employees to pay an excessive anddiscriminatory initiation fee. The complaint was amendedat the hearing to allege that the initiation fee also violatedSection 8(b)(1)(A) of the Act. Respondent denies anyviolation of the Act. The General Counsel and WBEN,Inc., the Charging Party, have filed briefs, which I haveread and considered.Upon the entire record in the case, including myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE CHARGING PARTY'S BUSINESSAND THE LABORORGANIZATION INVOLVEDWBEN, Inc., is a New York corporation with itsprincipal office and place of business at Buffalo, NewYork. At all times material to this case, WBEN, Inc., hasbeen engaged in the operation of a commercial radiostation(WBEN)and a television station(WBEN-TV).Revenue from WBEN, Inc.'s radio and television opera-tions during the 12 months preceding the hearing exceeded$9 million. Approximately 70 percent of the gross revenuesrealized from the radio station, and about 40 percent of thetelevision station's revenues arose from the advertisementof national brand products. WBEN, Inc., also subscribes tothewire services of Associated Press and United Press.Accordingly, I find that WBEN, Inc., is an employerwithin the meaning of Section 2(6) and (7) of the Act.RaritanValleyBroadcastingCompany,122NLRB 90,91-92 (1958).Respondent is a labor organization within the meaningof Section 2(5) of the Act.iI.THE UNFAIR LABOR PRACTICESA.TheIssuesThe principal issue presented is whether AFTRA'sinitiationfee of $250 for part-timeWBEN, Inc., employeesseekingmembership in its Buffalo,New York,Local is"excessiveordiscriminatory"within the meaning ofSection 8(b)(5) of the Act. Also at issue is whether, ifviolative of Section 8(b)(5), the initiation fee also violatesSection 8(b)(1)(A) of the Act, because it restrains orcoerces employees in the, exercise of their right to joinAFTRA.208 NLRB No. 59 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.The Facts 1Of the 5 television and 14 radio stations in the Buffaloarea,onlyWBEN-TV and radio stations WBEN andWKBW have collective-bargaining agreements coveringannouncers. NABET (National Association of BroadcastEngineers and Technicians,AFL-CIO, CLC), whichrepresentsWKBW's announcers, has an initiation fee of$75 for WKBW's part-time announcers, and requirespayment of 1-1/2 weeks' salary as the initiation fee for thestation's full-time announcers.Under its current 3-year collective-bargaining agreementwith AFTRA effective as of June 1, 1971, WBEN, Inc.,referred to hereafter as WBEN, recognizes the Union asexclusivebargaining representative of the radio andtelevisionstaffperformers,news reporters, and staffannouncers. Paragraph 2.1 of the contract provides inpertinent part:Any employee covered by this Agreement shall, as acondition of employment, become a member of andmaintain his membership in the Union on and after thethirtiethday following the beginning of his employ-ment. . . by tendering the periodic dues and theinitiationfeesuniformly required as a condition ofacquiring or retaining membership.The contract in paragraph 1.1(a), also permits WBEN tohire "temporary employees" including in that definitionpart-time employees, as follows:The term "Temporary Employee" applies to, and islimited to, an employee of the Company within thebargaining unit covered by this Agreement, hired on afull time or part time basis and who is notified at thetime of hiring that he will be scheduled to work on notmore than one hundred and thirty (130) regular straighttime programming days in any one (1) calendar year. Atemporary employeemay be used to cover suchsituations as vacation relief, seasonal programming,special news reporting,illness,leaves of absence. etc.Temporary employees may be used to cover regularwork, principally on weekends. In any one week, suchwork will not exceed thirty-two (32) hours for all suchemployees.In December1971,WBEN,implemented this provisionfor the first time when it hired a part-time employee, KenRuof.Ruof became a memberofAFTRA upon theexpiration of 30 days' employment, and payment of a $100initiation fee to the BuffaloLocal.On December3, 1972,WBEN hired a second part-time employee,Louis German,who was to be an announcer.At the time he was hired,WBEN advised German that after 30 days he would berequiredto join AFTRA,and that the initiation fee wouldbe $100.On December 5, WBEN advised William Masters,thepresident and chief steward ofAFTRA'sBuffaloLocal,of German's hire.On the same date,WBEN sent aletter of welcome to German and again advised him that hewould be required to join AFTRA after 30 days'employment.On December 15, 1972, AFTRA's Buffalo Local raisedits initiation fee to $250.Within a few days the Local,throughMasters, notifiedWBEN of the increase. OnDecember 28, when WBEN's Vice President and GeneralManager Leslie Arries, Jr., questioned him about theincrease,Masters stated that one of the reasons for theaction was that "some of the guys felt that we shouldn'thave part-time employees." On December 29, Mastersconfirmed the new initiationfee in a letterto Ames butmade no mention of whether the new fee was applicable toLouis German. Upon receipt of Masters' letter, Arnesasked him whether German was subject to the increase andwhether theincreasehad been discussed with AFTRA'slocalmembership. Masters responded that "some of thefellows were against part-time employees and that this wasthe fee for Louis German. On January 2,2 WBEN sent aletter toMasters protesting that the $250 fee and the dues"makes the employment of temporary employees virtuallyimpossible."WBEN also questioned the application of thefee to German and requesteda meeting.At the meeting which followed on January 12, WBEN'sspokesman expressed concern that the increase wouldimpair its ability to hire part-time or temporary employees.Masters, on behalf of AFTRA, explained that there were"several reasons" the initiation fee had been increased.One of thereasonswas that the Local needed more money.Another was "that they did not want part-timers at thestation because they were taking potential work from fulltimers, and secondly . . . they were opposed to part-timersas a matter of principle in the station." At this meeting,and thereafter,WBEN proposed a modification of theBuffalo Local's initiationfee for part-time employees towhich the Local made no response. On or about January24,AFTRA's nationalboard approved the Buffalo Local'sinitiation fee increase.In the meantime,German had tendered $100 as paymentof his AFTRA initiation fee. On January 3, AFTRA'sBuffalo Local acknowledged receipt of German's check,but advised him that the "total initiationfee for unionmembership is $250" and that unless he paid theremainingbalance by January 5 "we expect that you will not take theair . . . as you will be a non-union member."3 However,AFTRA consented to German's employment at WBENwithout payment of the remaining portion ofthe initiationfee, pending disposition of WBEN's protest. By its letter ofJanuary 23, AFTRA again notified German that unless hepaid the $150 due on hisinitiationfee,he could notperform on the air for WBEN. German did not tender theremaining$150 until March 9. In the interim, WBEN didnot call him for work.Between December 3, 1972, when WBEN hired him, andtheweek ending June 3, German worked 17 days forWBEN at $6.125 per hour. His gross pay for l day's workwas $49. Subtracting the approximately 6 weeks fromJanuary 23 until March 9 when AFTRA refused to permithim to work at WBEN becauseof his failureto pay theinitiation fee,German was available for employment byIThe facts relating to the alleged violations are substantially undisputed2Unless otherwise stated all subsequent dates refer to 19733The transcript is hereby corrected at p. 153. 1124 and 25 toreflect thatAFTRA's letter of January 3 was received in evidenceas G C Exh. 17 AMERICAN FEDERATION OF TELEVISION AND RADIO ARTISTS379WBEN for about 20 weeks of the 26-week period. Hisgross pay for the entire period was $859.94, including$73.50 for holiday premium pay.C.Analysis and ConclusionsSection 8(b)(5) of the Act makes it an unfair laborpractice for a labor organization... to require of employees covered by an agreementauthorized under subsection (a)(3) the payment, as acondition precedent to becoming a member of suchorganization, of a fee in an amount which the Boardfinds& excessive or discriminatory under all of thecircumstances. In making such a finding, the Boardshallconsider,among other relevant factors, thepractices and customs of labor organizations in theparticular industry, and the wages currently paid to theemployees affected.In applying this section of the Act, the Board has heldthat an initiation fee increase "designed for the purpose ofrestraining theEmployer in the hiring of part-timeemployees who were not union members, or to end thepractice, thereby restricting employment to a full-timeunion members" is unlawful.Television and Radio Broad-casting Studio Employees Local 804 (Radio and TelevisionDivision of Triangle Publications, et al.),135 NLRB 632, 636(1962), enfd. 315 F.2d 398, 399-400 (C.A 3, 1963). Accord:General LongshoreWorkers, International Longshoremen'sAssociation, Local Union No. 1419, AFL-CIO (New OrleansSteamship Association),186 NLRB 674, 676-678 (1970);New York Local 11, National Association of BroadcastEmployees and Technicians, AFL-CIO (American Broad-casting Company, et al.),164 NLRB 242, 244-245 (1967).Here,it isevident that AFTRA had a discriminatorymotive in increasing the Buffalo initiation fee. The Local'sPresident and Chief Steward Masters, on three occasionsafter the increase, revealed its hostility towardWBEN'semployment of part-time employees. He also admitted thatthis sentiment was at least one of the considerations whichmotivated the increase. Masters' admissions coupled withthe timing of the decision only 10 days after WBENnotifiedMasters that it had hired part-time employeeGerman leave little doubt that AFTRA's intent was torestrainWBEN from hiring part-time employees and todiscourage nonmembers of AFTRA from seeking part-time employment at WBEN.Moreover,AFTRA has not offered an acceptablealternative explanation for the 150-percent increase in itsBuffalo initiationfee.The increase from $100 to $250 wassubstantial and of sufficient magnitude to restrain part-time employees who, as Louis German, had no guaranteethatWBEN would employ them at all. Further, thecollective-bargainingagreement between AFTRA andWBEN limited the employment of a part-time employee to130 days per year. Excluding the 6 week period whenAFTRA prohibited German from working at WBEN4,4There is no allegation thatAFTRAviolated Sec. 8(b)(2) of the Act5 I take judicial notice that the radio and television media constitute asingle industryDictionary of Occupational Titles,U S Department ofLabor-Manpower Administration,Vol. 11, p 612 (1965)during the 6 months following his hire on December 3,1972,WBEN employed him on the average of approxi-mately I day per week for which it paid him at a rate of$6.125 per hour, or $49 per day. In such circumstances, theimposition of a $250 initiation fee is also a financial burdensufficient to dissuade a nonmember of AFTRA fromseeking or accepting part-time employment at WBEN. TheexplanationofferedbyAFTRA consists of Masters'assertion toWBEN's Arnes that the Local needed moremoney, and the contention at the hearing that inflation wasthe reason for the need. However, the record is bare of anyfinancial data to substantiate the proffered excuse. Theabsence of such proof leaves but one explanation for theincrease-AFTRA's admitted objective of preventingWBEN from hiring part-time employees. Accordingly, Ifind that the increase in AFTRA's Buffalo initiation feehad a discriminatory purpose withinthemeaning ofSection 8(b)(5) of the Act.Television and Radio Broadcast-ing Studio Employees Local 804, supra,135 NLRB at 636;New York Local 11, NA BET, supra,164 NLRB at 245.Ialso find the initiation fee increase violative of Section8(b)(5) on the ground that it is excessive. In reaching thisfinding, I have taken into account the discriminatory intentwhich guided AFTRA in setting the amount of increase,themagnitude of the increase, the financial burden theincreased fee places upon prospective part-time employeessuch as Louis German, and the fact that NABET, the onlyother union representing employees in the radio andtelevision industry5 in the Buffalo area, charges part-timeannouncers an initiation fee of only $75.6GeneralLongshoreWorkers, International Longshoremen's Associa-tion,Local Union No. 1419, supra,186 NLRB at 678;NewYork Local 11, NA BET, supra,164 NLRB at 242, In. 2, and245;TV & Radio Broadcasting Studio Employees Local 804,supra,135 NLRB at 636-637. Finally, as demonstrated byLouis German's efforts to loin AFTRA, the initiation feeincrease restrains and coerces part-time employees in theexercise of their right under Section 7 of the Act tojoin alabor organization.Longshoremen's Local Union No. 1419,supra,186 NLRB at 678.Upon the foregoing findings of fact, and on the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.WBEN, Inc., is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.American Federation of Television and RadioArtists,AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By increasing the initiation fee required for member-ship in its Buffalo, New York, Local on December 15,1972, from $100 to $250, and by maintaining it at that levelthereafter,Respondent has engaged in unfair laborpractices within the meaning of Section 8(b)(5) and (1)(A)of the Act.4.TheRespondent's unfair labor practices affect6At the hearing,tables showingAFTRA's initiation fees at 32 othercities and areas inthe UnitedStates were received in evidence However, Ihave not considered those tables in reaching my findingsLongshoremen'sLocal Union No 1419, supra,186 NLRB at pp. 674.678, In. 9. 380DECISIONS OF NATIONALLABOR RELATIONS BOARDcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that the Respondent engaged in the unfairlabor practices set forth above, I shall recommend that itcease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of theAct.Having found that Respondent is now, and, on and sinceDecember 15, 1972, has been charging an initiation feeexcessive and discriminatory in all the circumstances, Ishall recommend that Respondent be required to ceasegiving effect to the requirement that the amount of $250 bepaid as the price of initiation I shall further recommendthat all sums in excess of $100 paid to the Respondent onand since December 15, 1972, as initiation fees by or onbehalf of individuals employed by WBEN, Inc., working inclassificationswhere membership in the Respondent is acondition of employment, be returned to such employees,together with 6 percent interest thereon to be computed asprescribed inSeafarers InternationalUnion of NorthAmerica, Great Lakes District, AFL-CIO,138 NLRB 1142,footnote 3 (1962). Upon the basis of the above findings offact, conclusions of law, and the entire record in this case,and pursuant to Section 10(c) of the National LaborRelations Act, as amended, I hereby issue the following:RECOMMENDED ORDER?Respondent,American Federation of Television andRadio Artists,AFL-CIO, and its officers, agents, andrepresentatives, shall:1.Cease and desist from:(a)Requiring the sum of $250 as the puce ofinitiationfrom Louis German or other employees of WBEN, Inc.,working in classifications covered by the bargainingagreementbetween the Respondent and WBEN, Inc.,requiring membership in the Respondent as a condition ofemployment, or requiring any other sum which is excessiveor discriminatory under all the circumstances for initiation.(b) In any like or related manner restraining or coercingemployees in the exercise of rights guaranteed in Section 7of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act.(a) Pay to Louis German and all employees of WBEN,Inc.,working in, classifications covered by the collective-bargaining agreement between Respondent and WBEN,Inc.,requiringmembership in the Respondent as acondition of employment, all sums in excess of $100 paidto the Respondent towards the $250 initiation fee on orsinceDecember 15, 1972, in the manner set forth aboveunder "The Remedy."(b)Make available to the Board or its agents uponrequest, for examination and copying all records pertinentto or convenient for a determination of the amounts sopaid.(c)Post at Respondent's Buffalo office, copies of thenotice attached hereto marked "Appendix."8 Copies of saidnotice,on forms provided by the Regional Director forRegion 3, shall, after being signed by Respondent'srepresentative, be posted by the Respondent immediatelyupon receipt thereof and maintained by it for 60 consecu-tive days thereafter in conspicuous places where notices toBuffalo Local members are customarily posted. Reasona-ble steps shall be taken to insure that said notices are notaltered, defaced, or covered by any other material.(d)Mail to the Regional Director for Region 3 copies ofthe attached notice marked "Appendix" for posting byWBEN, Inc., at its place of business in Buffalo, New York,inplaceswhere notices to employees are customarilyposted, if the said Employer is willing to do so. Copies ofsaid notice to be provided by the Regional Director, afterbeing signed by a representative of Respondent; shall beforthwith returned to the Regional Director.(e)Notify the Regional Director for Region 3, in writing,within 20 days from the receipt of this Decision what stepshave been taken to comply herewith.rIn the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall,as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes" In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of a United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT require Louis German or otheremployees working for WBEN, Inc., who are coveredby a collective-bargainingagreement requiring mem-bership in the American Federation of Television andRadio Artists, AFL-CIO, as a condition of employ-ment, the paymentof an initiationfee in the amount of$250.WE WILL NOT require of Louis German or any othersuch employees of WBEN, Inc., the payment of anyinitiation feewhich isexcessiveor discriminatory.WE WILL refund to Louis German and all other suchemployees of WBEN, Inc., any amountsin excess of$100 paid tous as initiationfees on or since December15, 1972, plus 6 per cent interest.WE WILL NOT in any like or relatedmanner restrainor coerce employeesin the exerciseof their right to jointheAmerican Federation of Television and RadioArtists, AFL-CIO.WBEN, INC.(Employer)DatedBy(Representative)(Title)Thisisan officialnotice andmust notbe defaced byanyone. AMERICAN FEDERATION OF TELEVISION AND RADIO ARTISTS381This notice must remain posted for 60 consecutive daysdirected to the Board's Office,Federal Building 9th Floor,from the date of posting and must not be altered,defaced,IllW. Huron Street, Buffalo, New York 14202, Telephoneor covered by any other material. Any questions concern-716-842-3106.ing this notice or compliance with its provisions may be